Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 03, 2015

The Court of Appeals hereby passes the following order:

A15A0966. SHIRLEY D. WHITE-LETT v. LINEBARGER, GOGGAN, BLAIR
    & SAMPSON, LLP et al.

      Shirley D. White-Lett filed a tort action against Linebarger, Goggan, Blair &
Sampson, LLP and other defendants. White-Lett later filed a motion for declaratory
judgment, and the defendants filed a motion to stay the proceedings and compel
arbitration. The trial court entered an order denying White-Lett’s motion and
granting the defendants’ motion. White-Lett then appealed directly to this Court.
We, however, lack jurisdiction.
      An order compelling arbitration and staying court proceedings is not a final
judgment within the meaning of OCGA § 5-6-34 (a) (1). Instead, it is a non-final
ruling subject to the interlocutory appeal procedures of OCGA § 5-6-34 (b). See
Goshayeshi v. Mehrabian, 232 Ga. App. 81, 82 (501 SE2d 265) (1998); Pace Constr.
Corp. v. Northpark Assocs., 215 Ga. App. 438, 439 (450 SE2d 828) (1994);
McAllaster v. Merrill, Lynch, Pierce, Fenner & Smith, 212 Ga. App. 697 (443 SE2d
9) (1994). White-Lett’s failure to follow the interlocutory appeal procedure deprives
us of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            02/03/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.